Citation Nr: 1013504	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b). 

2.  Entitlement to a rating in excess of 10 percent for post 
operative right knee plica excision with scars, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to March 
1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision in which the RO, inter 
alia, denied the Veteran's claims for ratings in excess of 10 
and 20 percent for his right knee and low back disabilities, 
respectively.  In September 2005, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in March 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2006.

As a preliminary matter, the Board notes that in his NOD, the 
Veteran requested an earlier effective date for the ratings 
assigned for his low back and right knee disability.  It does 
not appear that this request has yet been addressed by the 
RO.  As such, these matters are not properly before the Board 
and are, thus, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Pertinent to the current, September 2005 claim for 
increase, the Veteran's service-connected low back disability 
has been manifested by pain and some limitation of motion; 
however, forward flexion has been greater than 30 degrees, 
associated neurological impairment has been minimal, and the 
disability has not resulted in incapacitating episodes.

3.  Pertinent to the current, September 2005 claim for 
increase, the Veteran's service-connected right knee 
disability has been manifested by pain and some limitation of 
motion; however,  flexion has been greater than 30 degrees 
and extension has been full; instability has not been shown, 
and scars associated with the disability are not shown to be 
deep, symptomatic, or of the size to warrant a separate, 
compensable rating.

4.  Neither the service-connected low back or left knee 
disability under consideration  has been shown to be so 
exceptional or unusual as to render the schedular criteria 
inadequate for rating the disability 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5243 (2009).  

2.  The criteria for a rating in excess of 10 percent for 
post operative right knee plica excision with scars are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for higher 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2005 RO rating decision 
reflects the initial adjudication of the claims after 
issuance of the April 2005 letter. 

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
March 2006 SOC, and an April 2008 letter, included the 
pertinent rating criteria for evaluating disabilities of the 
knee and spine.  After issuance of the above-described 
notice, and opportunity for the Veteran to respond, the 
August 2007, August 2008 and October 2008 supplemental SOCs 
(SSOCs) reflect readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, records from the Social 
Security Administration (SSA) and the reports of April 2005, 
August 2006, and September 2008 VA examinations.  Also of 
record and considered in connection with the appeal are the 
various written statements provided by the Veteran, and by 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record in 
connection with either claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of either of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis for each claim for increase is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

At the outset, the Board points out, as explained in more 
detail below, that each disability is rated, in part, on the 
basis of limitation of motion.  In this regard, the Board 
notes that, when evaluating such musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Low Back

Historically, the RO granted service connection for chronic 
lower back pain in a December 1997 rating decision.  A rating 
of 20 percent was assigned, effective April 1, 1997.  The 
Veteran filed the current claim for increase in September 
2005. In connection with this claim, the low back disability 
has been recharacterized as degenerative joint disease of the 
lumbar spine.  [Parenthetically, the Board notes that service 
connection is also in effect for decreased sensation of the 
right lower extremity and L5 distribution and left lower 
extremity radiculopathy L5, S1, each associated with 
degenerative disc disease of the lumbar spine, and each rated 
as 10 percent disabling; neither of these disability ratings 
is on appeal.].

There are three ways of evaluating disc disease: under a 
General Rating Formula for Diseases and Injuries of the Spine 
(applicable to all disabilities of the spine); by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities; or on the basis of 
incapacitating episodes.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that a rating greater than 
20 percent for the Veteran's degenerative disc disease of the 
lumbar spine is not warranted. 

VA treatment records in 2004 and 2005 show chronic back pain 
which radiated.  The Veteran also had herniated nucleus 
pulposus.  Mild degenerative disc disease at L5, S1 was shown 
on private X-rays in June 2005.  

The Veteran was afforded a VA contract examination in April 
2005.  He reported back pain which radiated.  He stated that 
he could not function without medication, although there were 
some days that his back felt pretty good and he was able to 
move around without too many problems from his back.  
According to the Veteran, his back pain could be 
incapacitating.  Physical examination revealed a normal 
posture and gait.  The Veteran guarded the lumbar spine on 
getting up and down from the examination table.  There was no 
muscle spasm or ankylosis.  There was tenderness.  Flexion of 
the lumbar spine was to 70 degrees.  The range of motion was 
limited by pain and there was pain after repetitive use.  
There was no fatigue, weakness, lack of endurance, 
incoordination, or ankylosis.  The Veteran did have an 
intervertebral disc syndrome on the right L5 nerve.  There 
was no gastrointestinal, genitourinary, or erectile 
dysfunction.  The diagnosis was chronic lower back pain with 
muscle spasm and two herniated discs.  

The Veteran submitted an October 2005 letter from a Dr. F.B.  
According to Dr. F.B., on examination of the back, the 
Veteran complained of pain.  He felt better when he leaned 
forward 20 to 30 degrees.

The Veteran was afforded another VA contract examination in 
August 2006.  He again reported radiating pain.  He noted no 
specific current functional impairment.  On physical 
examination, gait and posture were within normal limits.  
There were no appreciable erythema, edema, or heat changes.  
There was no radiating pain on movement, muscle spasm or 
tenderness to palpation.  There were no current signs of 
radiculopathy or evidence of IVDS.  Forward flexion of the 
spine was to 90 degrees with pain occurring at 90 degrees.  
There was no further limitation by fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  The 
diagnosis was degenerative disc disease of the lumbar spine.  

VA treatment records from 2006 and 2007 show degenerative 
disc disease and chronic low back pain with radiculopathy.  

The Veteran had a third VA contract examination in September 
2008.  He reported pain and stiffness.  There was no 
numbness, loss of bladder control and loss of bowel control.  
Examination revealed a normal posture and gait.  There was no 
evidence of radiating pain on movement and muscle spasm was 
absent.  There was tenderness.  There was no ankylosis of the 
lumbar spine.  Flexion was to 60 degrees with pain occurring 
at 60 degrees.  Joint function was limited by pain and lack 
of endurance, but not by fatigue, weakness and 
incoordination.  There was no additional limitation in 
degree.  The diagnosis was degenerative disc disease of the 
lumbar spine (L1, L2 and L3, L4) with left L5, S1 sensory 
IVDS.  

Under the General Rating Formula for Disease and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned with evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating 
requires evidence of unfavorable ankylosis of the entire 
spine.  

In this case, forward flexion of the thoracolumbar spine has 
consistently been reported as higher than 30 degrees.  In 
April 2005 and September 2008, examiners reported that 
ankylosis was not present.  Ankylosis is not otherwise shown.  

The Board emphasizes that there is no basis for a higher 
rating for the low back disability based on limitation of 
motion, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca).  In 
this case, examiners have simply not described forward 
flexion of 30 degrees or less, even when considering the 
effects of pain and repetitive use.  There is otherwise no 
evidence of functional loss in addition to that shown 
objectively.  The Board also points out that, as of September 
26, 2003, the language preceding the rating criteria under 
the General Rating Formula indicates that the criteria are to 
be applied with or without symptoms such as pain.

Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected low back disability.  As 
indicated above, however, from an orthopedic standpoint, the 
disability is not shown to warrant more than the assigned 20 
percent rating under the General Rating Formula, and he has 
not appealed the separate 10 percent rating assigned for 
associated neurological impairment of each lower extremity.  
Moreover, the medical evidence does not support a finding 
that the Veteran has any additional separately ratable 
neurological manifestation(s) of his lumbar spine 
degenerative disc disease.  Hence, this provision provides no 
basis for higher rating.

Pursuant to the Formula for Rating IVDS Based on 
Incapacitating Episodes, a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Formula for Rating IVDS Based on Incapacitating 
Episodes.

Thus, to warrant a higher rating on the basis of  
incapacitating episodes, the evidence would need to show 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  An incapacitating episode 
is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1.  In this case, however,  IVDS attacks have 
simply not been shown, nor has any treatment and bed rest 
prescribed by a physician for the lumbar spine disability.  



B.  Right Knee

Historically, service connection for right knee condition was 
granted by a December 1997 rating decision.  A rating of 10 
percent was assigned, effective April 1, 1997.  The Veteran 
filed the current claim for 

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  
38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 10 percent for the 
Veteran's post operative right knee plica excision with scars 
is not warranted. 

The Veteran was afforded a VA contract examination in April 
2005.  The examiner noted that the Veteran had arthroscopic 
surgery of the right knee for medial plica excision in 
February 1997.  The Veteran reported right knee pain, 
occasional pain and swelling behind the knee cap, and daily 
throbbing discomfort.  He had no instability and no 
consistent locking.  By his report, the disability did not 
prevent him from carrying out his activities of daily living 
or work-related responsibilities.  Examination of the knees 
was within normal limits.  Drawer and McMurray's tests were 
within normal limits.  He had no recurrent subluxation, 
locking, joint effusion, or crepitation.  He did have mild 
tenderness to palpation.  There was no ankylosis.  Flexion of 
the right leg was to 110 degrees with pain.  Pain was the 
major functional impact and was present after repetitive use.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  The diagnosis was post-op right knee 
arthroscopy for medial plica excision in 1997 with residuals 
of chronic right knee pain and decreased motion.

In an October 2005 letter, Dr. F.B. noted that on examination 
the Veteran's right medial and lateral, collateral ligaments 
were intact and the knee was stable.  Anterior and posterior 
cruciates were normal.  Range of motion was good, except for 
a loss of about 15 to 20 degrees of flexion.  According to 
Dr. F.B., recent X-rays did not show any progressive 
pathology in the knee.  The Veteran did state that the knee 
was locking and buckling, but Dr. F.B. noted that his 
examination of the knee was normal.  

During the Veteran's August 2006 VA contract examination he 
again reported discomfort and pain in the right knee.  He 
relayed that he used a Neoprene sleeve for ambulation 
assistance.  On examination, there were no appreciable 
erythema, edema, or heat changes.  There was no recurrent 
subluxation, locking, pain, joint effusion, or crepitus.  The 
drawer and McMurray test were within normal limits.  The 
anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments, and medial and lateral menisci were 
within normal limits.  Extension was to 0 degrees with pain 
occurring at 0 degrees; flexion was to 140 degrees with pain 
occurring at 40 to 50 degrees.  The examiner stated that the 
Veteran had pain at the right knee at 40 degrees of flexion 
with flexibility up to 50 degrees with further limitation 
past 50 degrees due to pain on repetitive motion.  There was 
no further limitation by fatigue, weakness, lack of 
endurance, or incoordination on repetitive motion.  The 
diagnosis was status post right knee arthroscopic with 
residual scar.  

During the Veteran's September 2008 VA contract examination, 
he reported pain, weakness, stiffness, swelling, giving way 
and lack of endurance.  He did not have heat, redness, 
locking, fatigability and dislocation.  There was a constant 
pressure beneath the kneecap, as well as a popping and the 
feeling as if the knee is going to lock when he is walking.  
He wore a brace for support.  Examination revealed 
tenderness.  There was no sign of edema, effusion, weakness, 
redness, heat or guarding of movement.  There was no 
subluxation.  Extension was to 0 degrees without pain.  
Flexion was to 130 degrees with pain occurring at 130 
degrees.  The joint function was additionally limited by 
pain, but not fatigue, weakness, lack of endurance and 
incoordination.  There was no additional limitation in 
degree.  The anterior and posterior cruciate ligaments 
stability test of the right knee was within normal limits, as 
was the medial and lateral meniscus test.  The diagnosis was 
post operative right knee plica excision.

In this case, flexion of the right leg has consistently been 
reported as higher than 30 degrees and the Veteran has full 
extension.  Motion of the right knee has not been limited to 
the degree necessary to assign a higher or separate rating 
for the service-connected disability.    

The Board emphasizes that there is no basis for a higher 
rating for the right knee disability based on limitation of 
motion, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  
In this case, examiners have simply not described limitation 
of extension to a compensable degree or limitation of flexion 
to 30 degrees or less, even when considering the effects of 
pain and repetitive use.  There is otherwise no evidence of 
functional loss in addition to that shown objectively.  

The Veteran could, potentially, receive a separate or higher 
rating upon a showing of instability of the knee.  Here, 
however, on examination, there have been no medical findings 
of subluxation, and the Veteran's right knee has been stable 
on testing.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
In this regard, the Veteran's knee disability does not 
involve ankylosis, dislocated cartilage, or impairment of the 
tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262 (2009).  

The disability also has not been shown to involve any factors 
that warrant evaluation under any other provision of VA's 
rating schedule.  In this regard, the Board has considered 
whether the record supports assignment of a separate, 
compensable rating for the scars on the Veteran's right knee.  
On August 2006 examination, appreciable lateral and medial 
scar formations of the right knee measuring 1 centimeter in 
diameter with light hyperpigmentation of less than 6 square 
inches was noted.  The scar was otherwise level without 
tenderness to palpation, disfigurement, ulceration, 
adherence, instability, tissue loss, or keloid formation.  
There was no hypopigmentation, abnormal texture or decreased 
range of motion due to specificity of the scar.  During the 
September 2008 VA contract examination, the examiner noted 3 
level right knee scope scars measuring 1 to 2 centimeters by 
0.4 centimeters.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, and abnormal texture.  In this case, a 
compensable rating is not warranted for the right knee scars 
as the area of the scars does not exceed 6 square inches (39 
square centimeters), the scars are not unstable, painful on 
examination, and they do not cause limitation of function.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2009).  

C.  Both Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the September 2005 claim for increase, either 
disability under consideration has been shown to reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (cited to in the March 2006 
SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  For 
each disability, the rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher 
than those assigned based on more significant functional 
impairment.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's low back or right 
knee disabilities, pursuant to Hart, and that each claim for 
higher ratings must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 3.321(b), is denied.

A rating in excess of 10 percent for post operative right 
knee plica excision with scars, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


